UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ERIN TURCO PLOPLIS,                    
                Plaintiff-Appellant,
                 v.
PANOS HOTEL GROUP, LLC, d/b/a                    No. 03-1873
Panos Hotel Group; HAMPTON INN &
SUITES OF PINEVILLE,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Russell A. Eliason, Magistrate Judge.
                          (CA-01-592-1)

                  Submitted: December 19, 2003

                      Decided: January 12, 2004

Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Roman C. Pibl, KLUTTZ, REAMER, BLANKENSHIP, HAYES &
RANDOLPH, L.L.P., Salisbury, North Carolina, for Appellant. D.
Christopher Osborn, HORACK, TALLEY, PHARR & LOWNDES,
P.A., Charlotte, North Carolina, for Appellees.
2                   PLOPLIS v. PANOS HOTEL GROUP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Erin Turco Ploplis filed an action alleging her former employer,
Panos Hotel Group, Inc. ("Panos"), demoted her due to her preg-
nancy, in violation of 42 U.S.C. § 2000e-2(a) (2000). Panos moved
for summary judgment, and the district court granted the motion.
Ploplis timely appealed. Finding no reversible error, we affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   A pregnancy discrimination claim is analyzed identically to any
other Title VII sex discrimination claim. See DeJarnette v. Corning,
Inc., 133 F.3d 293, 297 (4th Cir. 1998). To establish a prima facie
case of discriminatory demotion, Ploplis must show: (1) she is a
member of a protected class; (2) she suffered an adverse employment
action; (3) at the time of the adverse employment action, she was per-
forming at a level that met Panos’ legitimate job expectations; and (4)
the position was filled by a similarly qualified applicant outside the
protected class. Brinkley v. Harbour Recreation Club, 180 F.3d 598,
607 (4th Cir. 1999).

   If Ploplis establishes a prima facie case, Panos must articulate a
legitimate, nondiscriminatory reason for the adverse employment
action. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142
(2000). Ploplis must then show that Panos’ proffered reason was a
pretext for illegal discrimination. Id. at 143. The court may consider
                    PLOPLIS v. PANOS HOTEL GROUP                      3
the evidence supporting Ploplis’ prima facie case in determining
whether Panos’ explanation is pretextual. Id. Ploplis has the ultimate
burden of establishing Panos discriminated against her because of her
pregnancy. Id. (quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450
U.S. 248, 253 (1981)).

   The magistrate judge found Ploplis could not establish a prima
facie case because she could not show she was meeting the legitimate
expectations of Panos at the time of her demotion, or that she pre-
sented evidence giving rise to a reasonable inference of discrimina-
tion. The magistrate judge further found that even if Ploplis could
show a prima facie case, she did not present sufficient facts to support
a reasonable inference of discrimination based on her pregnancy.
Even if we were to conclude that Ploplis set forth sufficient facts to
establish a prima facie case, our review of the record convinces us
that Ploplis has not shown Panos’ legitimate non-discriminatory rea-
son for demoting her was pretextual. Moreover, we conclude that the
evidence, taken in the light most favorable to Ploplis, would not per-
mit a rational factfinder to conclude Panos’ demotion was discrimina-
tory. Anderson, 477 U.S. at 251.

   Accordingly, we affirm on the reasoning of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED